DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
With respect to item 8 of the IDS dated 03 April 2019 which is identified as not having been considered, applicant is referred to 37 CFR 1.98(2)(iii), which requires a legible copy of the following when citing an unpublished U.S. application: “the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion.”  Since the application number rather than the publication is cited, and since applicant has not furnished the requisite information for an unpublished application, the public cannot access the cited information within the application file and the underlying unpublished documents are not identified as having been considered.  However, the corresponding publication of the noted application has in fact been considered, as identified by the examiner on form PTOL-892.  The public can readily access the publication associated with the application and therefore it is not incumbent on applicant to supply the unpublished information for consideration.

Claim Interpretation
Claims 4-6 set forth how each of the transducers associated with the dual frequency transducer are driven, which represents an intended use of the imaging system to which the claims are drawn.  See MPEP § 2114(B), which stipulates that the manner of operating the 
Each of claims 7 and 14 set forth that the transducer or portions thereof “act as a band pass filter.”  This is an unconventional characterization within the art and is interpreted to be consistent with applicant’s specification: that the high frequency ultrasound transducer or associated elements is not particularly sensitive to low frequency signals and vice versa, as in [0028] (paragraph as numbered in applicant’s pre-grant publication, US 20190133557).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 12, 15, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US 4,915,115).
Regarding claims 1, 8 and 15, Sasaki discloses an ultrasound imaging system, associated method of operating the system, and associated computer-readable media, with the system including a dual-frequency ultrasound transducer comprising a low frequency transducer and a high frequency transducer, as in the abstract.  See also “two-channel ultrasonic transducer” in the paragraph beginning at line 33 of col. 5 and integral assembly of elements for high and low frequency imaging in the paragraph bridging cols. 1-2.  Each of the low frequency and high frequency acquisitions and associated echo signals are associated with first and second imaging 
The processing functions cited necessitate programmed computer-readable media, as relevant to claim 15 and those depending therefrom.  See at least the paragraph beginning at line 49 of col. 3 specifying that CPU 22 controls “the entire operations of the ultrasonic imaging apparatus,” inclusive of transmission, reception, and image processing.
Regarding claims 5, 12 and 19, Sasaki details interleaved acquisitions of high and low frequency images with the switching circuit, as in the paragraph bridging cols. 1-2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 3, 9, 10, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 4,915,115) in view of Yoshimura (US 2017/209126).
Regarding claims 2, 9 and 16, Sasaki discloses all features of the invention as substantially claimed, as detailed above with respect to independent claims 1 and 8.  While Sasaki is specific to Doppler flow and B-mode acquisitions, including B-mode image planes, the Doppler acquisition in not specifically identified as color flow.  However, in the same field of dual-mode diagnostic ultrasound, Yoshimura teaches that the Doppler is specifically color flow, as in at least [0051].  It would have been obvious to those skilled prior to the effective filing date to incorporate color flow Doppler as it is generally useful to visually depict color-coded gradients of blood flow and represents a well-known expedient for diagnosing ischemia or vascular stenosis, for example.
Regarding claims 3, 10 and 17, Sasaki discloses all features of the invention as substantially claimed, as detailed above with respect to independent claims 1, 8 and 15.  Sasaki further details display of line 42 representing the direction of the Doppler beam on the B-mode image and a Doppler measurement point 43, as shown in cited Fig. 6 and described in lines 24-26 of col. 5; however, Sasaki is not specific to the graphic indicating an area in a field of view of .

Claims 4, 6, 11, 13, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 4,915,115) in view of Specht et al. (US 2013/0144166).
Regarding claims 4, 11 and 18, Sasaki discloses all features of the invention as substantially claimed as detailed above with respect to the independent claims.  Sasaki is not specific to driving the low frequency (Doppler flow) transducer subset and the high frequency (B-mode) transducer subset at the same time; however, in the same field of dual-mode ultrasound, Specht teaches using multiple aperture patterns of a transducer array to acquire both Doppler and B-mode imaging signals, as in at least [0109].  Specht further details that the dual mode transmissions may be in succession or simultaneous, as in [0196].  It would have been obvious to modify the system, computer readable media, and operational methods of Sasaki to 
Regarding claims 6, 13 and 20, Sasaki discloses all features of the invention as substantially claimed as detailed above with respect to the independent claims.  Sasaki further details switched or interleaved acquisition as cited with respect to claims 5, 12 and 19.  Sasaki is specific to multiple B-mode acquisition driving pulses associated with at least beams B1 and B2 for B-mode (high frequency) acquisition which occur in succession prior to driving the pulse associated with Doppler beam 42 in the example given in the paragraph bridging cols. 3 and 4.  See driving pulses for the B-mode acquisition beam B1 in the cited passage.  Sasaki is silent as to interleaved frames of ultrasound data associated with the high and low frequency modes (B-mode and Doppler, respectively).  However, in the same field of dual-mode ultrasound, Specht teaches interleaved acquisitions of high frequency (B-mode) and low frequency (Doppler) ultrasound image signals, and discusses an embodiment in which non-Doppler B-mode transmissions are independently processed to generate X number of frames, as in [0165] and shown in Fig. 20.  This, in combination with the interleaved acquisition of [0196] (“multiple aperture Doppler patterns may be transmitted during an imaging session in between [...] B-mode imaging signals”) suggests to those skilled that complete frame-by-frame processing between acquisitions of different modes would be within the purview of the authors.  In view of the collective evidence, it would have been obvious to those skilled to modify Sasaki to include interleaved frames of the low and high frequency ultrasound image data which yields predictable results with respect to multi-modal acquisitions over distinct intervals.  This further represents a choice of a finite number of identified, predictable solutions (i.e., interleaved acquisitions of .
 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 4,915,115) in view of Stephens et al. (US 2002/0157472).
Sasaki discloses all features of the invention as substantially claimed as detailed above with respect to independent claims 1 and 8, but is not specific to the high and low frequency transducers “act[ing] as pass band filters” for low and high frequency ultrasound signals, respectively.  However, in the same field of diagnostic ultrasound, Stephens teaches a transducer array which is differentiated according to relatively higher and relatively lower ultrasound acquisitions, as in [0021], and specifically details that the sensitivity of each of these respective groups of transducers have low sensitivity to the opposite end of the frequency range, as in [0032].  In this way the groups of transducers are interpreted to “act as” band pass filters for the opposite frequency range to the extent that applicant’s transducers do (see notes on claim interpretation, above).  It would have been obvious to modify the transducer groups corresponding to the high frequency B-mode and low frequency Doppler acquisitions to be sensitive only to their respective frequency ranges, as taught by Stephens, in order to effectively differentiate transducer functionality for dedicated acquisition over a prescribed frequency range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The instant independent claims set forth an additional feature related to first and second imaging modes associated with each of the low and high frequency transducer acquisitions, respectively.  However, this is also stipulated in conflicting dependent claims 13, 27 and 41.  Additionally, Sasaki is cited for providing a dual frequency transducer to operate in low frequency in one mode (i.e., Doppler) and high frequency in a second mode (i.e., B-mode) and establishes that the difference between the independent claims is obvious within the skill level of the art.  See at least Sasaki’s abstract and the paragraph bridging cols. 1-2.  The difference between the claims is obvious because those skilled understand that providing distinct modes of operation for each of high and low frequency and those skilled would be motivated to do so prior to the effective filing date in order to provide both physiologic flow and anatomical information regarding the diagnostic site.
The depending claims correspond with one another and recite features related to the graphic on the image, the nature of the two image modes, and interleaved, switched, or simultaneous acquisition. 


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to form PTOL-892.  Maslak et al. ‘413 is directed to dual-mode color Doppler and B-mode ultrasound imaging probes, with the acquisitions differentiated by frequency.  Pang et al. ‘265 is commonly owned and is drawn to a dual frequency ultrasound transducer but does not present a double patenting issue with the instant claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793